Exhibit 10.3

ARC LOGISTICS

LONG TERM INCENTIVE PLAN

Section 1. Purpose of the Plan. The Arc Logistics Long Term Incentive Plan (the
“Plan”) has been adopted on November 5, 2013 (the “Effective Date”) by Arc
Logistics GP LLC, a Delaware limited liability company and the general partner
(“General Partner”) of Arc Logistics Partners LP, a Delaware limited partnership
(the “Partnership”). The Plan is intended to promote the interests of the
General Partner, the Partnership and their Affiliates by providing to Employees,
Consultants and Directors incentive compensation awards to encourage superior
performance. The Plan is also contemplated to enhance the ability of the General
Partner, the Partnership and their Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership and to encourage them to devote their best efforts to advancing the
business of the Partnership.

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “409A Award” means an Award that constitutes a “deferral of compensation”
within the meaning of the 409A Regulations, whether by design, due to a
subsequent modification in the terms and conditions of such Award or as a result
of a change in applicable law following the date of grant of such Award, and
that is not exempt from Section 409A of the Code pursuant to an applicable
exemption.

(b) “409A Regulations” means the applicable Treasury regulations and other
interpretive guidance, as amended from time to time, promulgated pursuant to
Section 409A of the Code.

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(d) “Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom
Unit, Unit Award, Substitute Award, Other Unit Based Award, Cash Award,
Distribution Equivalent Right (whether granted alone or in tandem with respect
to another Award, other than a Restricted Unit or Unit Award), or Performance
Award, in each case, granted under the Plan.

(e) “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.

(f) “Board” means the Board of Directors of the General Partner.

(g) “Cash Award” means an award denominated in cash.

(h) “Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events:

(i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than members, limited
partners or other owners (as applicable) of the General Partner, the
Partnership, or an Affiliate of either the General Partner or the Partnership,
shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the voting
power of the voting securities of the General Partner or the Partnership;



--------------------------------------------------------------------------------

(ii) the members or limited partners (as applicable) of the General Partner or
the Partnership approve, in one transaction or a series of transactions, a plan
of complete liquidation of the General Partner or the Partnership;

(iii) the sale or other disposition by either the General Partner or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than an Affiliate;

(iv) the General Partner or an Affiliate of the General Partner or the
Partnership ceases to be the general partner of the Partnership;

(v) a change in the ownership of a Series A Member (as defined in the LCPGP LLC
Agreement) such that the owner(s) of such Series A Member as of the Effective
Date (an “Incumbent Series A Member”) ceases to be the owner(s) of such Series A
Member or a change in the composition of the Series A Members such that a new
Series A Member is appointed following the Effective Date that is not an
Incumbent Series A Member or is not wholly owned by the owner(s) of an Incumbent
Series A Member; provided, however, that any change in ownership of a Series A
Member that results in the owner(s) of an Incumbent Series A Member acquiring
ownership of such Series A Member shall not constitute a Change of Control for
purposes of this subclause (v); or

(vi) any other event specified as a “Change of Control” in an applicable Award
Agreement.

Notwithstanding the above, with respect to a 409A Award, a “Change of Control”
for purposes of triggering the exercisability, settlement, or other payment or
distribution of such 409A Award shall not occur unless that Change of Control
also constitutes a “change in the ownership of a corporation,” a “change in the
effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets,” in each case, within the meaning
of 1.409A-3(i)(5) of the 409A Regulations, as applied to non-corporate entities.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Committee” means the Board or such committee as may be appointed by the
Board to administer the Plan, which alternative committee may be the board of
directors or managers of any Affiliate or a committee thereof.

(k) “Consultant” means an individual who renders consulting or advisory services
to the General Partner, the Partnership or an Affiliate of either.

(l) “Date of Termination” means (i) if the Participant is terminated due to
death, the date of death; or (ii) if the Participant is terminated due to
Disability, the date specified in a notice delivered to the Participant by the
General Partner, the Partnership or an Affiliate of either.

(m) “Director” means a member of the Board or the board of directors of an
Affiliate of the General Partner who is not an Employee or a Consultant (other
than in that individual’s capacity as a Director).

 

2



--------------------------------------------------------------------------------

(n) “Disability” has the meaning set forth in a Participant’s employment
agreement with the General Partner or an Affiliate of the General Partner, or in
the absence of such an agreement, means the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the General Partner or an Affiliate of the General Partner.

(o) “Distribution Equivalent Right” or “DER” means a contingent right, granted
alone or in tandem with a specific Award (other than a Restricted Unit or Unit
Award), to receive with respect to each Unit subject to the Award an amount in
cash, Units and/or Phantom Units, as determined by the Committee in its sole
discretion, equal in value to the distributions made by the Partnership with
respect to a Unit during the period such Award is outstanding.

(p) “Effective Date” has the meaning set forth in Section 1.

(q) “Employee” means an employee of the General Partner or an Affiliate of the
General Partner.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(s) “Fair Market Value” means, on any relevant date, the closing sales price of
a Unit on the principal national securities exchange or other market in which
trading in Units occurs on the last market trading day prior to the applicable
day (or, if there is no trading in the Units on such date, on the next preceding
day on which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee). If Units are not traded on a
national securities exchange or other market at the time a determination of Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made by the Committee in good faith using a “reasonable
application of a reasonable valuation method” within the meaning of the 409A
Regulations (specifically, Section 1.409A-l(b)(5)(iv)(B) of the 409A
Regulations).

(t) “General Partner” has the meaning set forth in Section 1.

(u) “LCPGP LLC Agreement” means the Limited Liability Company Agreement of
Lightfoot Capital Partners GP LLC, as amended from time to time.

(v) “Option” means an option to purchase Units.

(w) “Other Unit Based Award” means an Award granted pursuant to Section 6(f).

(x) “Participant” means an Employee, Consultant or Director who has been granted
an Award under the Plan.

(y) “Partnership” has the meaning set forth in Section 1.

(z) “Performance Award” means a right granted pursuant to Section 6(i) to
receive an Award based upon performance conditions specified by the Committee.

 

3



--------------------------------------------------------------------------------

(aa) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

(bb) “Phantom Unit” means a notional Unit that, upon vesting, entitles the
Participant to receive, at the time of settlement, a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
sole discretion.

(cc) “Plan” has the meaning set forth in Section 1.

(dd) “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3).

(ee) “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.

(ff) “Restricted Unit” means a Unit that is subject to a Restricted Period.

(gg) “Rule 16b-3” means Rule 16b-3, as amended from time to time, promulgated by
the SEC under the Exchange Act or any successor rule or regulation thereto as in
effect from time to time.

(hh) “SEC” means the Securities and Exchange Commission, or any successor
thereto.

(ii) “Substitute Award” means an award granted pursuant to Section 6(h) of the
Plan.

(jj) “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit.

(kk) “Unit” means a common unit of the Partnership.

(ll) “Unit Appreciation Right” means a contingent right that entitles the holder
to receive, in cash or Units, as determined by the Committee in its sole
discretion, an amount equal to the excess of the Fair Market Value of a Unit on
the exercise date of the Unit Appreciation Right (or another specified date)
over the exercise price of the Unit Appreciation Right.

(mm) “Unit Award” means a grant of a Unit that is not subject to a Restricted
Period.

Section 3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee.
A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Employees, Consultants and Directors as
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award, consistent with the terms
of the Plan, which terms may include any provision regarding the acceleration of
vesting or waiver of forfeiture restrictions or any other condition or
limitation regarding an Award, based on such factors as the Committee shall
determine, in its sole

 

4



--------------------------------------------------------------------------------

discretion; (v) determine whether, to what extent, and under what circumstances
Awards may be vested, settled, exercised, canceled, or forfeited; (vi) interpret
and administer the Plan and any instrument or agreement relating to an Award
made under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
The determinations of the Committee on the matters referred to in this
Section 3(a) shall be final and conclusive.

(b) Manner and Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Partnership may be taken either
(i) by a subcommittee, designated by the Committee, composed solely of two or
more Qualified Members, or (ii) by the Committee but with each such member who
is not a Qualified Member abstaining or recusing himself or herself from such
action; provided, however, that upon such abstention or recusal the Committee
remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for all purposes of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including, without limitation, the General Partner, the
Partnership, any Affiliate, any Participant, and any beneficiary of a
Participant. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting the
power or authority of the Committee. Subject to the Plan and any applicable law,
the Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the General Partner, subject to such limitations
on such delegated powers and duties as the Committee may impose, if any, and
provided that the Committee may not delegate its duties where such delegation
would violate state corporate law, or with respect to making Awards to, or
otherwise with respect to Awards granted to, Participants who are subject to
Section 16(b) of the Exchange Act. Upon any such delegation, all references in
the Plan to the “Committee,” other than in Section 7, shall be deemed to include
the Chief Executive Officer. Any such delegation shall not limit the Chief
Executive Officer’s right to receive Awards under the Plan; provided, however,
the Chief Executive Officer may not grant Awards to himself, a Director or any
executive officer of the General Partner or an Affiliate, or take any action
with respect to any Award previously granted to himself, an individual who is an
executive officer or a Director. Under no circumstances shall any such
delegation result in the loss of an exemption under Rule 16b-3(d)(1) for Awards
granted to Participants subject to Section 16 of the Exchange Act in respect of
the Partnership.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the General Partner, the
Partnership or their Affiliates, the General Partner’s or the Partnership’s
legal counsel, independent auditors, consultants or any other agents assisting
in the administration of the Plan. Members of the Committee and any officer or
employee of the General Partner, the Partnership or any of their Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to this Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the General Partner with respect to any such action or
determination.

 

5



--------------------------------------------------------------------------------

(d) Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to, or other transaction by, a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or another applicable
exemption (except for transactions acknowledged by the Participant in writing to
be non-exempt). Accordingly, if any provision of the Plan or any Award Agreement
does not comply with the requirements of Rule 16b-3 or such other exemption as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 so that such Participant shall avoid liability under Section 16(b)
of the Exchange Act.

Section 4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Units that may be delivered with
respect to Awards under the Plan is 2,000,000. Units withheld from an Award or
surrendered by a Participant to satisfy the Partnership’s or an Affiliate’s tax
withholding obligations (including the withholding of Units with respect to
Restricted Units) or to satisfy the payment of any exercise price with respect
to the Award shall not be considered to be Units delivered under the Plan for
this purpose. If any Award is forfeited, cancelled, exercised, settled in cash,
or otherwise terminates or expires without the actual delivery of Units pursuant
to such Award (the grant of Restricted Units is not a delivery of Units for this
purpose), the Units subject to such Award shall again be available for Awards
under the Plan (including Units not delivered in connection with the exercise of
an Option or Unit Appreciation Right). There shall not be any limitation on the
number of Awards that may be granted and paid in cash.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award may consist, in whole or in part, of newly issued Units or Units
acquired in the open market, from any Affiliate, the Partnership or any other
Person, or any combination of the foregoing, as determined by the Committee in
its discretion.

(c) Anti-dilution Adjustments. Notwithstanding anything contained in Section 7,
with respect to any “equity restructuring” event that could result in an
additional compensation expense to the General Partner or the Partnership
pursuant to the provisions of Financial Accounting Standards Board Accounting
Standards Codification, Topic 718 (“ASC 718”) if adjustments to Awards with
respect to such event were discretionary, the Committee shall equitably adjust
the number and type of Units covered by each outstanding Award and the terms and
conditions, including the exercise price and performance criteria (if any), of
such Award to equitably reflect such restructuring event and shall adjust the
number and type of Units (or other securities or property) with respect to which
Awards may be granted after such event. With respect to any other similar event
that would not result in an accounting charge under ASC 718 if the adjustment to
Awards with respect to such event were subject to discretionary action, the
Committee shall have complete discretion to adjust Awards in such manner as it
deems appropriate with respect to such other event. In the event the Committee
makes any adjustment pursuant to the foregoing provisions of this Section 4(c),
the Committee shall make a corresponding and proportionate adjustment with
respect to the maximum number of Units that may be delivered with respect to
Awards under the Plan as provided in Section 4(a) and the kind of Units or other
securities available for grant under the Plan.

Section 5. Eligibility. Any Employee, Consultant or Director shall be eligible
to be designated a Participant and receive an Award under the Plan. If the Units
issuable pursuant to an Award are intended to be registered with the SEC on Form
S-8, then only Employees, Consultants, and Directors of the Partnership or a
parent or subsidiary of the Partnership (within the meaning of General
Instruction A.1(a) to Form S-8) will be eligible to receive such an Award.

 

6



--------------------------------------------------------------------------------

Section 6. Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 7(a)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of Participant’s employment or service
relationship with the General Partner, the Partnership, or their Affiliates, and
terms permitting a Participant to make elections relating to his or her Award.
Subject to Section 7(a), the Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan; provided, however, that the Committee shall not
have any discretion to accelerate the terms of payment of any Award that
provides for a deferral of compensation under Section 409A of the Code and the
409A Regulations if such acceleration would subject a Participant to additional
taxes under Section 409A of the Code and the 409A Regulations.

(b) Options. The Committee may grant Options that are intended to comply with
Section 1.409A-l(b)(5)(i)(A) of the 409A Regulations only to Employees,
Consultants or Directors performing services on the date of grant for the
Partnership or a corporation or other type of entity in a chain of corporations
or other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, starting with the
Partnership and ending with the corporation or other entity for which the
Employee, Consultant or Director performs services. For purposes of this
Section 6(b), “controlling interest” means (i) in the case of a corporation,
ownership of stock possessing at least 50% of total combined voting power of all
classes of stock of such corporation entitled to vote or at least 50% of the
total value of shares of all classes of stock of such corporation; (ii) in the
case of a partnership, ownership of at least 50% of the profits interest or
capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-2(b)(2)(ii) of the Treasury regulations) of at least 50% of
such trust or estate. The Committee may grant Options that are otherwise exempt
from or compliant with Section 409A of the Code to any eligible Employee,
Consultant or Director. The Committee shall have the authority to determine the
number of Units to be covered by each Option, the purchase price therefore and
the Restricted Period and other conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit purchasable under an Option that
does not provide for the deferral of compensation under the 409A Regulations
shall be determined by the Committee at the time the Option is granted but,
except with respect to Substitute Awards, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option. For purposes of this
Section 6(b)(i), the Fair Market Value of a Unit shall be determined as of the
date of grant. The exercise price per Unit purchasable under an Option that does
not provide for the deferral of compensation by reason of satisfying the
short-term deferral rule set forth in the 409A Regulations or that is compliant
with Section 409A of the Code shall be determined by the Committee at the time
the Option is granted.

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance conditions or other events, and the method
or methods by which payment of the exercise price with respect thereto may be
made or deemed to have been made, which may include, without limitation, cash,
check acceptable to the General Partner, withholding Units from an Award, a
“cashless-broker” exercise through procedures approved by the General Partner,
or any combination of the above methods, having a Fair Market Value on the
exercise date equal to the relevant exercise price.

 

7



--------------------------------------------------------------------------------

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service with the
General Partner and its Affiliates or membership on the Board or the board of
directors of an Affiliate, whichever is applicable, for any reason during the
applicable Restricted Period, all unvested Options shall be forfeited by the
Participant. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Options; provided that the
waiver contemplated under this Section 6(b)(iii) shall be effective only to the
extent that such waiver will not cause the Participant’s Options that are
designed to satisfy Section 409A of the Code to fail to satisfy such Section.

(c) Unit Appreciation Rights. The Committee may grant Unit Appreciation Rights
that are intended to comply with Section 1.409A-l(b)(5)(i)(B) of the 409A
Regulations only to Employees, Consultants or Directors performing services on
the date of grant for the Partnership or a corporation or other type of entity
in a chain of corporations or other entities in which each corporation or other
entity has a “controlling interest” in another corporation or entity in the
chain, starting with the Partnership and ending with the corporation or other
entity for which the Employee, Consultant or Director performs services. For
purposes of this Section 6(c), “controlling interest” means (i) in the case of a
corporation, ownership of stock possessing at least 50% of total combined voting
power of all classes of stock of such corporation entitled to vote or at least
50% of the total value of shares of all classes of stock of such corporation;
(ii) in the case of a partnership, ownership of at least 50% of the profits
interest or capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-2(b)(2)(ii) of the Treasury regulations) of at least 50% of
such trust or estate. The Committee may grant Unit Appreciation Rights that are
otherwise exempt from or compliant with Section 409A of the Code to any eligible
Employee, Consultant or Director. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant,
whether Units or cash shall be delivered upon exercise, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Unit Appreciation Rights, including the following terms and conditions and such
additional terms and conditions as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit Appreciation Right that does not
provide for the deferral of compensation under the 409A Regulations shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but, except with respect to Substitute Awards, may not be less than the Fair
Market Value of a Unit as of the date of grant of the Unit Appreciation Right.
For purposes of this Section 6(c)(i), the Fair Market Value of a Unit shall be
determined as of the date of grant. The exercise price per Unit Appreciation
Right that does not provide for the deferral of compensation by reason of
satisfying the short-term deferral rule set forth in the 409A Regulations or
that is compliant with Section 409A of the Code shall be determined by the
Committee at the time the Unit Appreciation Right is granted.

(ii) Time of Exercise. The Committee shall determine the Restricted Period and
the time or times at which a Unit Appreciation Right may be exercised in whole
or in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance conditions or other events.

 

8



--------------------------------------------------------------------------------

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service with the
General Partner, the Partnership and their Affiliates or membership on the Board
or the board of directors of an Affiliate, whichever is applicable, for any
reason during the applicable Restricted Period, all outstanding Unit
Appreciation Rights awarded to the Participant shall be automatically forfeited
on such termination. The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Unit Appreciation Rights;
provided, that the waiver contemplated under this Section 6(c)(iii) shall be
effective only to the extent that such waiver will not cause the Participant’s
Unit Appreciation Rights that are designed to satisfy Section 409A of the Code
to fail to satisfy such Section.

(d) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or Phantom Units may become vested
or forfeited and such other terms and conditions as the Committee may establish
with respect to such Awards.

(i) UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that the distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, UDRs
shall be paid to the holder of the Restricted Unit without restriction at the
same time as cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A of the Code.

(ii) Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment or service with
the General Partner and its Affiliates or membership on the Board or the board
of directors of an Affiliate, whichever is applicable, for any reason during the
applicable Restricted Period, all outstanding, unvested Restricted Units and
Phantom Units awarded to the Participant shall be automatically forfeited on
such termination. The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Restricted Units and/or
Phantom Units; provided that the waiver contemplated under this Section 6(d)(ii)
shall be effective only to the extent that such waiver will not cause the
Participant’s Restricted Units and/or Phantom Units that are designed to satisfy
Section 409A of the Code to fail to satisfy such Section.

(iii) Lapse of Restrictions.

(A) Phantom Units. No later than the 15th calendar day following the vesting of
each Phantom Unit, subject to the provisions of Section 8(b), the Participant
shall be entitled to settlement of such Phantom Unit and shall receive one Unit
or an amount in cash equal to the Fair Market Value of a Unit (for purposes of
this Section 6(d)(iii), as calculated on the last day of the Restricted Period),
as determined by the Committee in its discretion, unless settlement of the Award
is deferred in accordance with Section 6(j)(iv).

 

9



--------------------------------------------------------------------------------

(B) Restricted Units. Upon the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Award so that
the Participant then holds an unrestricted Unit.

(e) Unit Awards. The Committee shall have the authority to grant Unit Awards
under the Plan to any Employee, Consultant or Director in a number determined by
the Committee in its discretion, as a bonus or additional compensation or in
lieu of cash compensation the individual is otherwise entitled to receive, in
such amounts as the Committee determines to be appropriate; provided that
nothing herein shall be deemed to override any Unit Award properly granted in
the contract governing the employment or service relationship between the
General Partner or an Affiliate of the General Partner and an Employee,
Consultant or Director.

(f) Other Unit Based Awards; Cash Awards. The Committee is authorized, subject
to limitations under applicable law, to grant to Employees, Consultants and
Directors such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Units,
as deemed by the Committee to be consistent with the purposes of this Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Units, purchase rights for Units,
Awards with value and payment contingent upon performance of the Partnership or
any other factors designated by the Committee, and Awards valued by reference to
the book value of Units or the value of securities of or the performance of
specified Affiliates of the General Partner or the Partnership. The Committee
shall determine the terms and conditions of such Other Unit Based Awards. Units
delivered pursuant to an Other Unit Based Award in the nature of a purchase
right granted under this Section 6(f) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Units, other Awards, or other property, as the Committee shall
determine. Cash Awards, as an element of or supplement to, or independent of any
other Award under this Plan, may also be granted pursuant to this Section 6(f).

(g) DERs. To the extent provided by the Committee, in its discretion, an
Employee, Consultant or Director may be granted a stand-alone DER or another
Award (other than a Restricted Unit or Unit Award) granted to an Employee,
Consultant or Director may include a tandem DER grant, in either case, which may
provide that such DERs shall be paid directly to the Participant, be reinvested
into additional Awards, be credited to a bookkeeping account (with or without
interest in the discretion of the Committee) subject to the same vesting
restrictions as the tandem Award (if any), or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Absent a contrary provision in the Award Agreement, DERs shall be paid to the
Participant without restriction at the same time as ordinary cash distributions
are paid by the Partnership to its unitholders. Notwithstanding the foregoing,
DERs shall only be paid in a manner that is either exempt from or in compliance
with Section 409A of the Code.

(h) Substitute Awards. Awards may be granted under the Plan in substitution for
similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity, including an acquisition of the
assets of another entity. Such Substitute Awards that are Options or Unit
Appreciation Rights may have exercise prices less than the Fair Market Value of
a Unit on the date of the substitution if such substitution complies with
Section 409A of the Code and the 409A Regulations and other applicable laws and
exchange rules.

(i) Performance Awards. The right of an Employee, Consultant or Director to
receive a grant, and the right of a Participant to exercise or receive
settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The

 

10



--------------------------------------------------------------------------------

Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
Performance Award subject to performance conditions.

(i) Performance Conditions Generally. The performance conditions for such
Performance Awards shall consist of one or more business criteria or individual
performance criteria and a targeted level or levels of performance with respect
to each of such criteria, as specified by the Committee consistent with this
Section 6(i). The Committee may determine that such Performance Awards shall be
granted, exercised, and/or settled upon achievement of any one performance
condition or that two or more of the performance conditions must be achieved
prior to grant, exercise and/or settlement of such Performance Awards. The
Committee shall establish any such performance conditions based on one or more
business criteria for the General Partner and/or the Partnership, on a
consolidated basis, and/or for specified Affiliates or business or geographical
units of the Partnership, as determined by the Committee in its discretion,
which may include (but are not limited to) one or more of the following:
(A) earnings per Unit, (B) increase in revenues, (C) increase in cash flow,
(D) increase in cash flow from operations, (E) increase in cash flow return,
(F) return on net assets, (G) return on assets, (H) return on investment,
(I) return on capital, (J) return on equity, (K) economic value added,
(L) operating margin, (M) contribution margin, (N) net income, (O) net income
per Unit, (P) pretax earnings, (Q) pretax earnings before interest, depreciation
and amortization, (R) pretax operating earnings after interest expense and
before incentives, service fees, and extraordinary or special items, (S) total
unitholder return, (T) debt reduction, (U) market share, (V) change in the Fair
Market Value of the Units, (W) operating income, and (X) any of the above
criteria determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparable companies. Performance conditions may differ for Performance
Awards granted to any one Participant or to different Participants.

(ii) Performance Periods. Achievement of performance conditions in respect of
such Performance Awards shall be measured over a performance period of up to ten
years, as specified by the Committee. Performance conditions shall be
established by the Committtee not later than 90 days after the beginning of any
performance period applicable to such Performance Awards.

(iii) Settlement. At the end of each performance period, the Committee shall
determine the amount, if any, of the potential Performance Award payable to each
Participant and such amount shall be paid to the Participant no later than
March 15 of the year following the year that included the last day of the
performance period. Settlement of such Performance Awards shall be in cash,
Units, other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce or increase the amount of a settlement
otherwise to be made in connection with such Performance Awards. The Committee
shall specify the circumstances in which such Performance Awards shall be paid
or forfeited in the event of termination of employment by the Participant prior
to the end of a performance period or settlement of Performance Awards.

(j) Certain Provisions Applicable to Awards.

(i) Stand-Alone, Additional, Tandem and Substitute Awards. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership or any Affiliate.
Awards granted in addition to, in substitution for, or in tandem

 

11



--------------------------------------------------------------------------------

with other Awards or awards granted under any other plan of the Partnership or
any Affiliate may be granted either at the same time as or at a different time
from the grant of such other Awards or awards. If an Award is granted in
substitution or exchange for another Award, the Committee shall require the
surrender of such other Award in consideration for the grant of the new Award.
Awards under the Plan may be granted in lieu of cash compensation, including in
lieu of cash amounts payable under other plans of the General Partner, the
Partnership, or any Affiliate, in which the value of Units subject to the Award
is equivalent in value to the cash compensation, or in which the exercise price,
grant price, or purchase price of the Award in the nature of a right that may be
exercised is equal to the Fair Market Value of the underlying Units minus the
value of the cash compensation surrendered. Awards granted pursuant to the
preceding sentence shall be designed, awarded and settled in a manner that does
not result in additional taxes under Section 409A the Code and the 409A
Regulations.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(j)(ii)(C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

(B) Except as provided in Section 6(j)(ii)(C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the General Partner, the Partnership or any Affiliate.

(C) To the extent specifically provided by the Committee with respect to an
Option or Unit Appreciation Right, an Option or Unit Appreciation Right may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the General
Partner, the Partnership, or any Affiliate upon the exercise of an Option or
other Award or settlement of an Award may be made in such forms as the Committee
shall determine, including without limitation cash, Units, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis; provided, however, that any such deferred payment will be
set forth in the agreement evidencing such Award and/or otherwise made in a
manner that will not result in additional taxes under Section 409A of the Code
and the 409A Regulations. Except as otherwise provided herein, the settlement of
any Award may be accelerated, and cash paid in lieu of Units in connection with
such settlement, in the discretion of the Committee or upon occurrence of one or
more specified events (in addition to a Change of Control); provided, that no
such acceleration would cause an Award that is designed to satisfy Section 409A
of the Code to fail to satisfy such Section. Installment or deferred payments
may be required by the Committee (subject to Section 7(a) of the Plan, including
the consent provisions thereof in the case of any deferral of an outstanding
Award not provided for in the original Award Agreement) or permitted at the
election of the Participant on terms and conditions established by the Committee
and in

 

12



--------------------------------------------------------------------------------

compliance with Section 409A of the Code and the 409A Regulations. Payments may
include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of DERs or other amounts in respect of installment or deferred
payments denominated in Units. This Plan shall not constitute an “employee
benefit plan” for purposes of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.

(v) Evidencing Units. The Units or other securities of the Partnership delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including, but not limited to, in the form of
a certificate issued in the name of the Participant or by book entry, electronic
or otherwise, and shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be inscribed on
any such certificates to make appropriate reference to such restrictions.

(vi) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

(vii) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise, vesting and/or
settlement of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the General Partner is not reasonably able
to obtain Units to deliver pursuant to such Award without violating applicable
law or the applicable rules or regulations of any governmental agency or
authority or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
General Partner.

(viii) Additional Agreements. Each Employee, Consultant or Director to whom an
Award is granted under this Plan may be required to agree in writing, as a
condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of services with the
General Partner, the Partnership or their Affiliates to a general release of
claims in favor of the General Partner, the Partnership, and their Affiliates,
with the terms and conditions of such agreement(s) to be determined in good
faith by the Committee; provided, however, to the extent a legally binding right
to an Award within the meaning of Section 409A of the Code and the 409A
Regulations is created with respect to a Participant, any such written agreement
with respect to a general release of claims must be entered into by such
Participant within 30 days following the creation of such legally binding right,
and the time of exercise or settlement of any such Award so subject to a general
release of claims shall be designed to satisfy Section 409A of the Code and the
409A Regulations.

(ix) Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and the General Partner, the Partnership, or any Affiliate
shall be specified in the Award Agreement controlling such Award.

 

13



--------------------------------------------------------------------------------

Section 7. Amendment and Termination. Except to the extent prohibited by
applicable law:

(a) Amendments to the Plan and Awards. Except as required by applicable law or
the rules of the principal securities exchange, if any, on which the Units are
traded, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
Notwithstanding the foregoing, the Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided that
no change, other than pursuant to Section 7(b), 7(c), 7(d), 7(e), or 7(g) below,
in any Award shall materially reduce the rights or benefits of a Participant
with respect to an Award without the consent of such Participant; provided,
further that no such waiver contemplated under this Section 7(a) shall be
effective if such wavier would cause any Award that is designed to satisfy
Section 409A of the Code to fail to satisfy such Section.

(b) Subdivision or Consolidation of Units. The terms of an Award and the number
of Units authorized for issuance under the Plan pursuant to Section 4(a) shall
be subject to adjustment from time to time, in accordance with the following
provisions:

(i) If at any time, or from time to time, the Partnership shall subdivide as a
whole (by reclassification, by a Unit split, by the issuance of a distribution
on Units payable in Units, or otherwise) the number of Units then outstanding
into a greater number of Units or in the event the Partnership distributes an
extraordinary cash dividend, then, as appropriate, (A) the maximum number of
Units available for the Plan or in connection with Awards as provided in
Section 4(a) shall be increased proportionately, and the kind of Units or other
securities available for the Plan shall be appropriately adjusted, (B) the
number of Units (or other kind of securities) that may be acquired under any
then outstanding Award shall be increased proportionately, and (C) the price
(including the exercise price) for each Unit (or other kind of securities)
subject to then outstanding Awards shall be reduced proportionately, without
changing the aggregate purchase price or value as to which outstanding Awards
remain exercisable or subject to restrictions.

(ii) If at any time, or from time to time, the Partnership shall consolidate as
a whole (by reclassification, by reverse Unit split, or otherwise) the number of
Units then outstanding into a lesser number of Units, then, as appropriate,
(A) the maximum number of Units for the Plan or available in connection with
Awards as provided in Section 4(a) shall be decreased proportionately, and the
kind of Units or other securities available for the Plan shall be appropriately
adjusted, (B) the number of Units (or other kind of securities) that may be
acquired under any then outstanding Award shall be decreased proportionately,
and (C) the price (including the exercise price) for each Unit (or other kind of
securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

(iii) Whenever the number of Units subject to outstanding Awards and the price
for each Unit subject to outstanding Awards are required to be adjusted as
provided in this Section 7(b), the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, the
change in price and the change in the number of Units, other securities, cash,
or property subject to each Award after giving effect to the adjustments. The
Committee shall promptly provide each affected Participant with such notice.

(iv) Adjustments under Sections 7(b)(i) and (ii) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under the Plan on account of any such adjustments.

 

14



--------------------------------------------------------------------------------

(c) Recapitalizations. If the Partnership recapitalizes, reclassifies its equity
securities, or otherwise changes its capital structure (a “recapitalization”)
without a Change of Control, the number and class of Units covered by an Award
theretofore granted shall be adjusted so that such Award shall thereafter cover
the number and class of Units or other securities to which the holder would have
been entitled pursuant to the terms of the recapitalization if, immediately
prior to the recapitalization, the holder had been the holder of record of the
number of Units then covered by such Award and the Unit limitations provided in
Section 4(a) shall be adjusted in a manner consistent with the recapitalization.

(d) Additional Issuances. Except as expressly provided herein, the issuance by
the General Partner or the Partnership of units of any class or securities
convertible into units of any class, for cash, property, labor or services, upon
direct sale, upon the exercise of rights or warrants to subscribe therefor, or
upon conversion of units or obligations of the General Partner or the
Partnership convertible into such units or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Units subject to Awards
theretofore granted pursuant to the Plan or the purchase price per Unit, if
applicable.

(e) Change of Control. Notwithstanding any other provisions of the Plan or any
Award Agreement to the contrary, upon a Change of Control, each outstanding
Award subject to a substantial risk of forfeiture shall fully vest as of the
time immediately preceding the Change of Control, with any settlement that may
be due to the Participant as a result being made in accordance with the terms
and conditions of the Plan and the applicable individual Award Agreement. In
addition, upon a Change of Control, the Committee, acting in its sole discretion
without the consent or approval of any holder, may affect one or more of the
following alternatives, which may vary among individual holders and which may
vary among Awards: (i) remove any applicable forfeiture restrictions on any
Award; (ii) require the mandatory surrender to the General Partner or the
Partnership by selected holders of all of the outstanding Awards held by such
holders (irrespective of whether such Awards are subject to other restrictions
pursuant to the Plan) as of a date, before or after such Change of Control,
specified by the Committee, in which event the Committee shall thereupon cancel
such Awards and pay to each holder an amount of cash per Unit equal to the
amount calculated in Section 7(f) (the “Change of Control Price”) less the
exercise price, if any, applicable to such Awards; provided, however, that to
the extent the exercise price of an Option or a Unit Appreciation Right exceeds
the Change of Control Price, no consideration will be paid with respect to that
Award; or (iii) make such adjustments to Awards then outstanding as the
Committee deems appropriate to reflect such Change of Control; provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Awards then outstanding.

(f) Change of Control Price. The “Change of Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per Unit price offered to unitholders in any
merger or consolidation, (ii) the per Unit value of the Units immediately before
the Change of Control without regard to assets sold in the Change of Control and
assuming the General Partner or the Partnership, as applicable, has received the
consideration paid for the assets in the case of a sale of the assets, (iii) the
amount distributed per Unit in a dissolution transaction, (iv) the price per
Unit offered to unitholders in any tender offer or exchange offer whereby a
Change of Control takes place, or (v) if such Change of Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 7(f), the Fair Market Value per Unit of the Units that may
otherwise be obtained with respect to such Awards or to which such Awards track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Awards. In the event that the
consideration offered to unitholders of the Partnership in any transaction
described in this Section 7(f) or Section 7(e) consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.

 

15



--------------------------------------------------------------------------------

(g) Impact of Events on Awards Generally. In the event of changes in the
outstanding Units by reason of a recapitalization, reorganization, merger,
consolidation, combination, exchange or other relevant change in capitalization
occurring after the date of the grant of any Award and not otherwise provided
for by this Section 7, any outstanding Awards and any Award Agreements
evidencing such Awards shall be subject to adjustment by the Committee at its
discretion, which adjustment may, in the Committee’s discretion, be described in
the Award Agreement and may include, but not be limited to, adjustments as to
the number and price of Units or other consideration subject to such Awards,
accelerated vesting (in full or in part) of such Awards, conversion of such
Awards into awards denominated in the securities or other interests of any
successor Person, or the cash settlement of such Awards in exchange for the
cancellation thereof. In the event of any such change in the outstanding Units,
the aggregate number of Units available under this Plan may be appropriately
adjusted by the Committee, whose determination shall be conclusive.

Section 8. General Provisions.

(a) Disability and Death. In the event of termination of a Participant’s
employment or service relationship with the General Partner, the Partnership, or
any of their Affiliates due to Disability or death, the Participant’s
outstanding Awards shall fully vest on the Participant’s Date of Termination and
no longer be subject to a substantial risk of forfeiture, with any settlement
that may be due to the Participant as a result being made in accordance with the
terms and conditions of the Plan and the applicable individual Award Agreement.

(b) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(c) Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or an Affiliate, the Partnership, the General
Partner or an Affiliate is authorized to deduct, withhold, or cause to be
deducted or withheld, from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant,
the amount (in cash, Units, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant or settlement of an Award, its exercise, the lapse of restrictions
thereon, or any other payment or transfer under an Award or under the Plan and
to take such other action as may be necessary in the opinion of the General
Partner or Affiliate to satisfy its withholding obligations for the payment of
such taxes. Notwithstanding the foregoing, with respect to any Participant who
is subject to Rule 16b-3, the Committee, in its discretion (which discretion may
not be delegated) may disallow satisfaction of such tax withholding obligations
in the form of “netting” or withholding Units otherwise deliverable to the
Participant on the vesting or payment of such Award, in which case the General
Partner may require the Participant to pay an amount equal to the applicable
taxes payable in cash or to satisfy such obligations by such other method
specified by the General Partner.

(d) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
General Partner or any Affiliate, to continue providing consulting services, or
to remain on the Board, as applicable. Furthermore, the General Partner or an
Affiliate may at any time dismiss a Participant from employment or his or her
service relationship free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, any Award Agreement or other
agreement.

 

16



--------------------------------------------------------------------------------

(e) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

(f) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect. If any of the terms or provisions of the
Plan or any Award Agreement conflict with the requirements of Rule 16b-3 (as
those terms or provisions are applied to Participants who are subject to
Section 16(b) of the Exchange Act), then those conflicting terms or provisions
shall be deemed inoperative to the extent they so conflict with the requirements
of Rule 16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3).

(g) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the General Partner by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(h) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the General Partner or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the General Partner or such Affiliate.

(i) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(j) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(k) Facility of Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the General Partner shall be relieved of any
further liability for payment of such amounts.

(l) Allocation of Costs. Nothing herein shall be deemed to override, amend, or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any Affiliate regarding the
sharing of costs between those entities.

 

17



--------------------------------------------------------------------------------

(m) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(n) Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with the requirements of Section 409A of the Code. The applicable provisions of
Section 409A of the Code and the 409A Regulations are hereby incorporated by
reference and shall control over any Plan or Award Agreement provision in
conflict therewith. All 409A Awards shall be designed to comply with
Section 409A of the Code.

(o) Specified Employee under Section 409A of the Code. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A of the Code and the 409A Regulations)
becomes entitled to a payment under any 409A Award on account of a “separation
from service” (as defined under Section 409A of the Code and the 409A
Regulations), to the extent required by the Code, such payment shall not occur
until the date that is six months plus one day from the date of such separation
from service. Any amount that is otherwise payable within the six-month period
described herein will be aggregated and paid in a lump sum without interest.

(p) No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership nor the General Partner makes any commitment or guarantee that any
federal, state or local tax treatment will (or will not) apply or be available
to any Participant.

Section 9. Term of the Plan. The Plan shall be effective on the date on which it
is adopted by the Board and shall continue until the earliest of (i) the date
terminated by the Board, (ii) all Units available under the Plan have been
delivered to Participants, or (iii) the 10th anniversary of the date the Plan is
adopted by the Board. However, any Award granted prior to such termination, and
the authority of the Board or Committee to waive any conditions or rights under
such Award in accordance with the terms of the Plan, shall extend beyond such
termination date until the final disposition of such Award.

 

18